EXHIBIT 10.32

 

EXECUTIVE OFFICER CHANGE IN CONTROL AGREEMENT

 

EXECUTIVE OFFICER CHANGE IN CONTROL AGREEMENT entered into this 2nd day of July,
2003, by and between Teradyne, Inc., a Massachusetts corporation (“Teradyne”),
and the undersigned executive officer of Teradyne (“Employee”).

 

WITNESSETH:

 

WHEREAS, Teradyne and Employee desire to set forth certain terms and conditions
relating to benefits to be afforded to Employee upon the occurrence of a Change
in Control (as hereinafter defined) of Teradyne;

NOW THEREFORE, in consideration of the premises and of the mutual covenants and
agreements hereinafter set forth, the parties hereto hereby agree as follows:

1.    Option Acceleration.  (a) During the Term (as hereinafter defined), if
within twenty-four (24) months following a Change in Control there is a
Termination Event (as hereinafter defined), all of Employee’s unvested Options
granted prior to, on, or after the date hereof (but only (I) such Options as
have been granted to Employee by Teradyne as of the date of the Change in
Control or (II) such Options as have been assumed by an acquiring company at the
time of a Change in Control or such new options that have been substituted by an
acquiring company for Options existing at the time of a Change in Control, each
pursuant to the terms of any Teradyne option plan) shall automatically become
fully vested as of the date of such Termination Event. The parties hereto
acknowledge that the terms of this Agreement are intended to modify the terms of
Employee’s existing Option agreements and to be a supplement to future Option
agreements.

(b) For purposes of this Agreement, the following terms shall have the following
meanings:

“Cause” shall mean conduct involving one or more of the following: (i) the
substantial and continuing failure of Employee, after notice thereof, to render
services to Teradyne in accordance with the terms or requirements of his or her
employment; (ii) Employee’s disloyalty, gross negligence, willful misconduct,
dishonesty, fraud or breach of fiduciary duty to Teradyne; (iii) Employee’s
deliberate disregard of the rules or policies of, or breach of an agreement
with, Teradyne which results in direct or indirect loss, damage or injury to
Teradyne; (iv) the unauthorized disclosure by Employee of any trade secret or
confidential information of Teradyne; or (v) the commission by Employee of an
act which constitutes unfair competition with Teradyne.

A “Change in Control” shall be deemed to have occurred upon the occurrence of
any of the following events: (i) any consolidation, cash tender offer,
reorganization, recapitalization, merger or plan of share exchange following
which the shareholders of Teradyne immediately prior to such transaction own
less than a majority of the combined voting power of the then-outstanding
securities of the combined corporation or person immediately after such
transaction; (ii) any sale, lease, exchange or other transfer of all or
substantially all of Teradyne’s assets; (iii) the adoption by the Board of
Directors of Teradyne of any plan or proposal for the liquidation or dissolution
of Teradyne; (iv) a change in the majority of the Board of Directors of Teradyne
through one or more contested elections; or (v) any person (as that term is used
in Section 13(d)(3) or Section 14(d)(2) of the Exchange Act of 1934, as amended)
becomes beneficial owner of 30% or more of the combined voting power of
Teradyne’s outstanding voting securities.

“Good Reason” shall mean any one or more of the following: (i) any material
reduction of Employee’s responsibilities (other than for Cause or as a result of
death or disability); (ii) any material reduction in Employee’s model
compensation as in effect on the date of the consummation of the Change in
Control, or as the same may be increased from time to time, or any failure by
Teradyne to pay to Employee any bonus accrued, but not yet paid, upon written
notice by Employee to Teradyne, within 45 days; (iii) a material reduction in
the value



--------------------------------------------------------------------------------

of Employee’s benefit package from the value of Employee’s benefit package on
the date of the consummation of the Change in Control; or (iv) any permanent
assignment of Employee to a job location situated more than 50 miles away from
his current job location.

 

“Option” shall mean an option to purchase shares of Teradyne Common Stock.

 

“Termination Event” shall mean (i) any termination of Employee by Teradyne
without Cause or (ii) any voluntary termination by Employee for Good Reason.

 

2.    (a) Parachute Payment Gross-Up.  If any Payments (as hereinafter defined)
to Employee are subject to the Excise Tax (as hereinafter defined), Teradyne
shall pay to Employee a Gross-Up Payment (as hereinafter defined). The Gross-Up
Payment with respect to any Payment shall be paid no later than 15 days prior to
the date that the Excise Tax is due with respect to such Payment.

 

(b)    Definitions.  For purposes of this Section 2, the following terms shall
have the following meanings:

 

  (i)   “Code” shall mean the Internal Revenue Code of 1986, as amended.

  (ii)   “Excise Tax” shall mean the tax imposed by Section 4999 of the Code.
The amount of the Excise Tax (if any) imposed on any non–cash benefits or any
deferred payment or benefit shall be reasonably determined by Teradyne, after
consultation with its legal and tax advisors.

  (iii)   “Gross-Up Payment” shall mean, with respect to Payments to the
Employee, the amount necessary so that the amount retained by Employee, after
reduction for (1) any Excise Tax on the Gross-Up Payment and (2) any federal,
state, or local income and employment taxes imposed on the Gross-Up Payment, is
an amount equal to the Excise Tax on the Payments to Employee, other than the
Gross-Up Payment. The amount of the Gross-Up Payment shall be reasonably
determined by Teradyne after consultation with its legal and tax advisors.

 

  (1)   For purposes of determining the amount of the Gross–Up Payment, Employee
shall be deemed to pay federal income taxes at the highest marginal rate of
federal, state and local income tax in the calendar year in which the Gross–Up
Payment is made (determined by reference to Employee’s residence for such
calendar year), net of the maximum reduction in federal income taxes which could
be obtained from deduction of such state and local taxes.

 

  (2)   In the event that the Excise Tax with respect to the Payments is
determined to exceed the amount taken into account hereunder, Teradyne shall
make an additional Gross–Up Payment in respect of such excess. For purposes of
calculating such Gross-Up Payment, any interest or penalties imposed in
connection with such excess Excise Tax shall be treated as an Excise Tax.

 

  (3)   In the event that the Excise Tax with respect to the Payments is
subsequently determined to be less than the amount taken into account for
purposes of calculating the Gross-Up Payment, Employee shall promptly repay to
Teradyne the after-tax portion of the Gross–Up Payment that exceeds the Gross-Up
Payment that otherwise would have been payable in connection with the actual
Excise Tax imposed on the Payments.

 

  (iv)  

“Payment” shall mean, with respect to the Employee, any payment in the nature of
compensation to (or for the benefit of) such individual, if such payment is
contingent on a change (i) in the ownership or effective control of Teradyne or
(ii) in the ownership of a substantial portion of the assets of Teradyne (in
each case, as reasonably determined by



--------------------------------------------------------------------------------

 

Teradyne in accordance with Section 280G(b)(2) of the Code and the regulations
promulgated thereunder). Notwithstanding the foregoing, any amount payable to
(or for the benefit of) the Employee shall be a Payment if an Excise Tax is
imposed on the Employee with respect to such payment or benefit, and such
payment or benefit is contingent on a change (i) in the ownership or effective
control of Teradyne or (ii) in the ownership of a substantial portion of the
assets of Teradyne (in each case, determined in accordance with Section
280G(b)(2) of the Code and the regulations promulgated thereunder).

 

3.    No Obligation of Employment.  Employee understands that the employment
relationship between Employee and Teradyne will be “at will” and Employee
understands that, prior to any Change in Control, Teradyne may terminate
Employee with or without “Cause” at any time. Following any Change in Control,
Teradyne may also terminate Employee with or without “Cause” at any time subject
to Employee’s rights and Teradyne’s obligations specified in this Agreement.

 

4.    Governing Law.  This Agreement shall be governed by and construed in
accordance with the internal laws of the Commonwealth of Massachusetts and this
Agreement shall be deemed to be performable in Massachusetts.

 

5.    Severability.  In case any one or more of the provisions contained in this
Agreement for any reason shall be held to be invalid, illegal or unenforceable
in any respect, such invalidity, illegality or unenforceability shall not affect
any other provision of this Agreement and this Agreement shall be construed to
the maximum extent permitted by law.

 

6.    Waivers and Modifications.  This Agreement may be modified, and the
rights, remedies and obligations contained in any provision hereof may be
waived, only in accordance with this Section 6. No waiver by either party of any
breach by the other or any provision hereof shall be deemed to be a waiver of
any later or other breach thereof or as a waiver of any other provision of this
Agreement. This Agreement may not be waived, changed, discharged or terminated
orally or by any course of dealing between the parties, but only by an
instrument in writing signed by the party against whom any waiver, change,
discharge or termination is sought.

 

7.    Assignment.  Employee may not assign any of his rights or delegate any of
his duties or obligations under this Agreement. The rights and obligations of
Teradyne under this Agreement shall inure to the benefit of, and shall be
binding upon, the successors and assigns of Teradyne. For purposes of this
Agreement, “Teradyne” shall be deemed to include all successors and assigns of
Teradyne.

 

8.    Entire Agreement.  This Agreement constitutes the entire understanding of
the parties relating to the subject matter hereof and supersedes and cancels all
agreements, written or oral, made prior to the date hereof between Employee and
Teradyne relating to the subject matter hereof; provided, however, that
Employee’s existing option agreements, as modified hereby, shall remain in
effect.

 

9.    Notices.  All notices hereunder shall be in writing and shall be delivered
in person or mailed by certified or registered mail, return receipt requested,
addressed as follows:

 

If to Teradyne, to:    Teradyne, Inc.

321 Harrison Avenue

Boston, MA 02118

Attention: General Counsel

 

If to Employee, at Employee's address set forth on the signature page hereto.

10.    Counterparts.  This Agreement may be executed in two or more
counterparts, each of which shall be deemed to be an original, but all of which
together shall constitute one and the same instrument.



--------------------------------------------------------------------------------

11.    Section Headings.  The descriptive section headings herein have been
inserted for convenience only and shall not be deemed to define, limit, or
otherwise affect the construction of any provision hereof.

 

12.    Term.  The term of this Agreement (the “Term”) shall commence upon the
date hereof and terminate upon the earlier of (i) twenty-four (24) months
following any Change in Control of Teradyne, (ii) the date prior to any Change
in Control of Teradyne that Employee for any reason ceases to be an employee of
Teradyne and (iii) the date following any Change in Control of Teradyne that
Employee is terminated for Cause or voluntary terminates his employment (other
than for Good Reason).

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.

 

TERADYNE, INC. By:   /s/    GEORGE W. CHAMILLARD          

--------------------------------------------------------------------------------

Name:

Title:

 

George W. Chamillard

Chairman & Chief Executive

Officer of Teradyne, Inc.

 

EMPLOYEE By:   /s/    MARK A. JAGIELA          

--------------------------------------------------------------------------------

Name:

Address:

  Mark A. Jagiela